DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 9/28/2020.
Claims 2 and 17 have been cancelled.
In view of Applicant’s remarks, the Objection to the Drawings have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/28/2020, with respect to the claims at issue have been fully considered and are persuasive.  The Rejections of the claims has been withdrawn.
Re claim(s) 1 and 3-20, Applicant argues (Page 6) that [0066-0067] of the Specification describes the relationship as to how the K_radial, K_axial, and K_torsional values are related, and a skilled artisan could compare the values based on their units.
Based on the evidence provided by the Applicant, the Rejection of the claim is thereby withdrawn.
Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A electric motor or generator assembly comprising: a stator; a housing; and an annular member fit between the stator and the housing, wherein the annular member is radially compressed so wherein the annular member has a torsional stiffness, ktor, and a radial stiffness, krad, and wherein ktor < 3 krad.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 3-16, and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pennsitiwongse et al. (US 9062700) teaches a tolerance ring having a wave structure extending from a side wall to engage a plurality of structures.
Okada et al. (US 2009/0256341) teaches a fastener joining together two members, the fastener having a main body having a plurality of projecting portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832